Citation Nr: 0303887	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-17 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the notice of disagreement (NOD) filed on April 5, 
2002, was timely.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to March 
1944.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which found that a "NOD" received on 
April 5, 2002 was untimely with respect to the October 4, 
2000 rating decision.


FINDINGS OF FACT

1. In an October 4, 2000 rating decision, the RO found the 
following: entitlement to service connection for headaches 
was warranted with a noncompensable rating effective from 
October 1997; entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities was 
denied; new and material evidence had not been submitted to 
reopen a claim for residuals of a low back injury; and a 
noncompensable rating for asthenic reaction with dermatitis 
was continued.

2. In a cover letter dated October 16, 2000, the RO notified 
the veteran about the October 2000 rating decision, as well 
as the procedural and appellate rights available to him.

3. On April 5, 2002, the RO received a letter from the 
veteran's representative, which indicated disagreement with 
the noncompensable evaluation for service-connected headaches 
effective October 1997, and the continuation of a 
noncompensable evaluation for service-connected asthenic 
reaction with dermatitis.


CONCLUSION OF LAW

The notice of disagreement filed on April 5, 2002, was not 
timely. 38 U.S.C.A. 
§ 7105(a), (b), (c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
19.34, 20.101(c), 20.201, 20.300, 20.302(a), 20.305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the August 2002 statement of the case (SOC), the RO denied 
the claim on the substantive merits, based on the standard of 
review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the appellant's claim 
under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  In light of 
the current posture of the case which involves a strict 
application of regulations regarding time deadlines, rather 
than a medical issue requiring medical evidence, the Board 
has concluded that the notice requirements of the VCAA have 
been satisfied.  Review of the record shows that in the 
August 2002 SOC, the RO provided the pertinent regulations, 
to include finality of decisions, time limits, computation of 
time limits, and what constitutes an appeal.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  To the 
extent practicable at this time, all relevant facts have been 
properly developed with respect to the issue on appeal, and 
that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained. As 
noted previously, as this is a legal determination, there is 
no reasonable possibility that further assistance to the 
veteran would aid in substantiating the claim, and a remand 
for such further development is, therefore, not warranted. 38 
U.S.C.A. § 5103A

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Accordingly, the Board will address 
the merits of the veteran's claim.




Background

In an October 4, 2000 rating decision, the RO granted service 
connection for headaches and assigned a noncompensable rating 
effective from October 1997.  In the same decision, the RO 
denied entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities, 
found that new and material evidence had not been submitted 
to reopen a claim for residuals of a low back injury, and 
continued a noncompensable rating for asthenic reaction with 
dermatitis. The RO notified the veteran of the October 2000 
rating decision, as well as the procedural and appellate 
rights available to him, in a letter dated October 16, 2000,

On April 5, 2002, the RO received a letter from the veteran's 
representative, which indicated disagreement with the 
noncompensable evaluation for service-connected headaches 
effective October 1997, and the continuation of a 
noncompensable evaluation for service-connected asthenic 
reaction with dermatitis.  In a May 2002 decision, the RO 
found that the April 2002 NOD was untimely received.  The 
veteran's representative indicated in their May 2002 
statement that the veteran was not provided a copy of the 
October 2000 rating decision and thus, the one year time 
period in which to file a NOD began running on March 15, 
2002, when the veteran first received notice of the decision.

Analysis

Whether a notice of disagreement has been filed on time is an 
appealable issue. 
38 C.F.R. §§ 19.34, 20.101(c).  If a claimant fails to 
complete an appeal within the required time, it is incumbent 
upon the Board to reject the application for review on 
appeal. This is not a matter within the Board's discretion; 
the timeliness standards for filing appeals to the Board are 
prescribed by law and regulation.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement. While special wording is 
not required, the notice of disagreement must be in terms, 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review. 38 C.F.R. § 
20.302(a).

The notice of disagreement must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed unless notice has been received that the 
applicable VA records have been transferred to another VA 
office. 38 C.F.R. § 20.300. Generally, a claimant, or his or 
her representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
on year from the date that that agency mails notice of the 
determination to him or her. Otherwise, that determination 
will become final. The date of the mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed. 38 C.F.R. § 
20.302(a).

When these Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed. In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the Department of Veterans Affairs. In calculating this 5-
day period, Saturdays, Sundays and legal holidays will be 
excluded. 38 C.F.R. 
§ 20.305.

Under the circumstances described above, the veteran had 
until October 16, 2001, to file a timely notice of 
disagreement concerning the noncompensable evaluation 
assigned effective October 1997 for service-connected 
headaches and the continuation of the noncompensable 
evaluation for service-connected asthenic reaction with 
dermatitis.  The veteran's NOD was not received until April 
5, 2002.

The veteran's attorney has argued that the veteran was not 
provided a copy of the October 2000 decision until March 2002 
and therefore, the one year time period in which to file a 
NOD began running on March 15, 2002 rather than on October 
16, 2000.  In the instant case, there is no evidence of 
record that the veteran did not receive the October 16, 2000 
notice. The veteran had previously submitted his current 
mailing address in a statement received in July 2000.  The 
October 2000 notice was sent to the same address, i.e. the 
address of record.  The letter was not returned as 
undeliverable and thus, the regularity of mail is presumed.

The Board has also considered whether there was any 
additional written communication from the veteran or his 
representative expressing disagreement with the October 2000 
rating decision.  The earliest communication from the veteran 
is dated March 2002, in which the veteran's representative 
indicated that the veteran never received a copy of the 
October 2000 decision.  While the postmark of the April 2002 
NOD is not of record, even if the Board were to presume that 
the postmark date was five days prior to the date of receipt 
by VA, it's receipt is still well outside the one year time 
period. See 38 C.F.R. § 20.305. Therefore, based on the 
reasons delineated above, the April 5, 2002, NOD was not 
timely and the veteran's claim must be denied.


ORDER

The notice of disagreement filed on April 5, 2002, having 
been found untimely, the appeal is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

